Citation Nr: 1410096	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2011, the Veteran appeared at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record. 


FINDING OF FACT

The Veteran has Type II diabetes mellitus that is presumed to be related to conceded exposure to herbicide agents during his active military service in Thailand.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for entitlement to service connection for Type II diabetes mellitus is resolved in the Veteran's favor and is the only matter disposed of in this decision, further discussion of compliance with the VCAA with regard to this claim is not necessary.

Laws and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Type II diabetes mellitus is listed as a disease associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).

All veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  In this case, the Veteran has claimed exposure to herbicides while stationed in Thailand.

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P determined that there was some evidence that herbicides of a tactical nature, or that of a greater strength than the commercial variant, were used.  

According to the bulletin, if a United States Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.   See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  The designated Thailand bases were the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  M21-1MR.  

Factual Background and Analysis

In this case, the Veteran seeks service connection for his Type II diabetes mellitus as related to military service, to include due to exposure to Agent Orange.  The record reflects that the Veteran served a tour of duty in Thailand during active duty service and his MOS was that of Security Policeman in the United States Air Force.  Service personnel records detailed that the Veteran served for about three and a half months at U-Tapao Air Force Base in 1967 and then from October 1967 to June 1968 at Nakhon Phanom Air Force Base in Thailand.  

Evidence of record clearly establishes that the Veteran served as a security policeman at two of the designated Thailand air bases:  U-Tapao and Nakhon Phanom.  The Veteran also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  Based on the facts found, the Board has determined that the Veteran was exposed to herbicide agents, to include Agent Orange, during active service in Thailand.  In addition, the Veteran has a current diagnosis of Type II diabetes mellitus as documented by his post-service VA and private treatment notes of record.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Finally, the Veteran's Type II diabetes mellitus is presumed to have been caused by his conceded Agent Orange exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In view of the foregoing discussion, the Board concludes that entitlement to service connection for Type II diabetes mellitus is warranted.  


ORDER

Entitlement to service connection for Type II diabetes mellitus is granted.



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


